UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 11-1630


JOHN G. SINGLETARY, JR.,

                Plaintiff - Appellant,

          and

CARLA C. SINGLETARY,

                Appellant,

          v.

WELLS FARGO WACHOVIA MORTGAGE CORPORATION, its employees to
include agents individually and collectively to include
David Bates,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.     Bristow Marchant, Magistrate
Judge. (2:11-cv-00484-MBS-BM)


Submitted:   August 22, 2011                 Decided:   September 9, 2011


Before MOTZ, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John G. Singletary, Jr., Appellant Pro Se.    Hamlet Sam Mabry,
III, HAYNSWORTH, SINKLER & BOYD, PA, Greenville, South Carolina;
Stafford J. McQuillin, III, HAYNSWORTH,     SINKLER   &   BOYD,   PA,
Charleston, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John G. Singletary, Jr., seeks to appeal the district

court’s entry of a scheduling order in his civil suit against

Wells    Fargo     Wachovia     Mortgage         Corporation.      This   court       may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and    certain      interlocutory        and    collateral     orders,      28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus.    Loan    Corp.,      337   U.S.   541,     545-46     (1949).     The   order

Singletary       seeks   to   appeal    is       neither   a   final   order    nor    an

appealable interlocutory or collateral order.                      Accordingly, as

no judge has requested a poll on Singletary’s motion for en banc

reconsideration of the denial of his motion for stay, we deny

that motion and dismiss the appeal for lack of jurisdiction.                           We

dispense     with    oral      argument      because       the   facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           DISMISSED




                                             3